--------------------------------------------------------------------------------

Zone Exploration, Inc.
P.O. Box 1362 Billings, Montana 59103
ph and fax (406) 259-5106 zonexplore@aol.com

 

December 15, 2003

Mr. Scott Houghton
August Biomedical Corp.
P.O. Box 73575
Vancouver, British Columbia
Canada V6E 4L9

  Re: Agreement for Sale and Purchase
Horizontal Amsden Play
Musselshell and Yellowstone Counties, Montana (USA)

Dear Mr. Houghton:

               This letter sets forth terms of an agreement for sale and
purchase (“Agreement”), which, when accepted by you, shall form a binding
Agreement between Zone Exploration, Inc. and John Fredlund (jointly referred to
herein as “Zone”) and August Biomedical Corp. (“August”), subject to the terms
and conditions hereinafter set forth.

1.
This Agreement is entered into on the basis of the following representations and
warranties made to August by Zone.
       
a)
Zone is the owner of an oil and gas prospect called the “Horizontal Amsden
Play,” which has been described in certain materials presented to August, and
which is herein referred to as the “Prospect;”
       
b)
Zone is the legal owner of a number of oil and gas leases within the Prospect,
covering approximately 12,972.14 gross leasehold acres (and approximately
9,268.32 net leasehold acres) in Musselshell and Yellowstone Counties, Montana,
USA, more particularly described on Exhibit “A” attached hereto, and which are
henceforth referred to as “the Leases;”
       
c)
Zone represents that the Leases are in good standing and that they comply with
all regulatory requirements and laws;
       
d)
Zone is not in breach of any laws, ordinances, statutes, regulations, bylaws or
decrees to which it is subject or which applies to it which may adversely affect
the Leases;
       
e)
There are no claims being made nor are any claims anticipated to be made as
against Zone or the Leases;

1

--------------------------------------------------------------------------------


  f) No person, company or entity has any right, agreement or option to purchase
any interest in, or portion or, the Leases;           g)
Zone has the full and absolute right, power and authority to enter into this
Agreement on the terms and conditions herein set forth, to carry out the
transactions contemplated in this Agreement and to sell one hundred percent
(100%) of its respective legal and beneficial title and ownership of the Leases
to August;
        h)
Any assignments from Zone to August shall conform to the regulations of both the
State of Montana and the United States Bureau of Land Management;
        i)
There is no action, suit, judgment, litigation, strike, labour disturbance,
proceeding or investigation against or pending against or involving Zone which
might adversely affect Zone transferring one hundred percent (100%) of its
respective legal and beneficial ownership of the Leases to August, or which will
result in any liability to August in respect of the Leases;
        j)
Zone holds all permits, licenses, consents and authorities issued by any
Government or governmental authority having jurisdiction or any subdivision
thereof, including without limitation, any governmental department, commission,
bureau, board or administrative agency which are necessary in relation to its
respective ownership of the Leases and its respective ability to sell and
transfer those Leases to August;
        k)
Zone is not in default or breach of any provision of any contract, agreement,
lease, indenture or other instrument which may adversely affect the Leases or
the sale and transfer of the ownership of the Leases to August;
        l)
The sale or transfer of the Leases to August will not:
         
i)
violate any provisions of the constating documents of Zone, or
           
ii)
result in or require the creation or imposition of any mortgage, deed of trust,
pledge, lien, security interest, claim, charge, right of others or any
encumbrances of any nature upon or with respect to the Leases, except as
provided for in this Agreement.
        m)
Zone is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Montana, USA;
        n)
Zone knows of no environmental hazards that will adversely affect the drilling
for oil and gas on the properties encompassed by the Leases. To the best of its
knowledge and belief, all environmental laws and ordinances have been complied
with.

2

--------------------------------------------------------------------------------


2.

August warrants and represents as follows:

        a)
This it is a publicly traded company duly incorporated in the State of Nevada
(U.S.) The shares of August trade on the NASD over-the-counter bulletin board
market in the United States of America under the symbol “AGBM”.
        b)
August will not be in breach of any of its constating documents in entering into
this Agreement for purchasing the Leases from Zone;
        c)
August will obtain all authorizations as are necessary in order to enter into
this Agreement and purchase the Leases.
      3.
Following execution of this Agreement by Zone and August (jointly referred to as
the “parties”), August shall pay to Zone a non-refundable deposit of twenty
thousand dollars ($20,000.00) in United States funds (“Initial Deposit”).


  The above Initial Deposit shall be sent by wire transfer to the following:    
        Wire to Account Name: John Fredlund             Account Number:
XXXXXXXXXXXX             Routing Number: XXXXXXXXX             Bank: XXXXXXXXXX
      XXXXXXXXXXXX       XXXXXXXX, XXXXXXX XXX XXXXX       (XXX) XXX-XXXX     4.
Within two business days of the execution of this Agreement, Zone shall provide
to August complete access to all of the Leases and all other relevant
documentation in possession of Zone respecting the Leases in a data room at the
following location: 115 N. Broadway, Suite 315, Billings, Montana, USA, Monday
through Friday, between the hours of 9 a.m. and 5 p.m. MST, in order to assist
August in obtaining a legal opinion and accounting advise and undertake its
requisite due diligence respecting the terms and conditions of the Leases and
whether what is proposed herein is feasible. August shall have sixty (60) days
after execution of this Agreement in which to obtain this advice. If the legal
and other opinions obtained by August support the project and indicate that the
project is feasible, then, on or before the sixtieth (60th) day, August shall so
advise Zone in writing of August’s selection to proceed with the project, and
immediately wire transfer to Zone to the account named herein, a non-refundable
payment of one hundred sixty-five thousand three hundred sixty-six dollars
($165,366.00) in United States funds. This payment is the balance due on the
purchase price for the Leases, and will be known as the “Exercise Payment.”

3

--------------------------------------------------------------------------------


5.
The aforesaid twenty thousand dollars ($20,000.00) U.S. Initial Deposit and the
one hundred sixty-five thousand three hundred sixty-six dollars ($165,366.00)
U.S. Exercise Payment together shall constitute the “Purchase Price” for the
Leases. Zone and August agree that the total Purchase Price per net acre for the
Leases is $20.00 U.S. per net acre. Based on the net acres represented by Zone
(9,268.32 net acres), the total Purchase Price is one hundred eighty-five
thousand three hundred sixty-six dollars ($185,366.00) U.S. [9,268.32 x $20.00 =
$185,366.00]. If a due diligence title examination by August reveals that Zone
owns a different number of net leasehold acres, the parties herein agree to
adjust the Purchase Price accordingly.
      6.
  
Upon payment of the Purchase Price in full, Zone shall deliver to August in a
timely fashion, an Assignment of Oil and Gas Leases (“Assignment”) constituting
100% of all of the right, title and interest of Zone in the Leases, and at the
same time reserve an Overriding Royalty Interest on the Leases, resulting in the
delivery of an 82% Net Revenue Interest to August (100% - landowners’ royalty –
override = 82%) on each of the leases, proportionately reduced in cases where
the leased mineral interest is less than 100%. Furthermore, Zone shall retain
the rights of REASSIGNMENT AND RENEWAL, as follows:

         
“The overriding royalty reserved herein, and all other terms and conditions of
this assignment or transfer shall apply to any and all extensions, renewals and
substitute leases obtained by Assignee, its successors or assigns on the lands
described herein. In the event Assignee desires to surrender said lease as to
all or any part of the acreage covered thereby, said Assignee agrees to notify
Assignor by registered mail, at least 30 days in advance of the anniversary date
specified in said lease, and Assignor hereunder shall then have 15 days after
receipt of such notice within which to elect to take a reassignment of said
lease as to the portion thereof to be relinquished. Should Assignor hereunder
elect to receive such a reassignment, same will be delivered by Assignee prior
to the anniversary date of the lease. It is understood, however, that there
shall be no penalty for oversight or clerical error, except liability not to
exceed the amount that was paid for the assignment. Any relinquishment under the
terms of this paragraph shall be free and clear of all burdens, encumbrances, or
outstanding interests other than those existing on the date hereof.”
      7.
Zone and August will enter into an Area of Mutual Interest Agreement (“AMI”),
wherein Zone will reserve a maximum of a three percent (3%) Overriding Royalty
Interest on subsequently acquired leases within the AMI. This AMI Agreement and
the geographical area that it covers are both described on Exhibit “B” attached
hereto.
      8.
Zone and August will enter into a Lease Brokerage Agreement (“Broker
Agreement”), wherein August agrees to retain Zone to research mineral title
throughout the AMI and negotiate and acquire additional oil and gas leases in a
manner agreeable with August. This Brokerage Agreement is attached hereto as
Exhibit “C.”

4

--------------------------------------------------------------------------------


9.
August commits to the following project expenditures (“Project Expenditures”) in
addition to the funds tendered for the purchase of the Leases (all funds U.S.):


  YEAR 1     Amount   Purpose                               Date of Agreement  
$ 20,000.00   Initial Deposit                 Within 60 days   $ 165,366.00  
Exercise Payment                 Within 90 days   $ 300,000.00   Acquisition of
additional             Prospect leases (15,000 acres)                 Within 120
days   $ 200,000.00   Acquisition of additional             Prospect leases
(10,000 acres)                     $ 300,000.00   Negotiations and Purchase    
        of existing vertical oil well             properties (2-6 wells
possible)                 Within 180 days   $ 300,000.00   Acquisition of
additional             Prospect leases (15,000 acres)                     $
200,000.00   3-D seismic survey at             Wolf Springs field              
  Within 300 days   $ 1,200,000.00   Drilling participation budget            
For 1, 2 or 3-well program                               YEAR 2     Amount  
Purpose                 First 9 months   $ 750,000.00   Drilling participation
budget             For additional drilling                     $ 75,000.00   2nd
year lease rentals                               TOTAL 2-YR. BUDGET:   $
3,510,366.00    

5

--------------------------------------------------------------------------------


10.
August will determine who shall be the operator of the drilling project. At
August’s request, Zone may assist by providing to August a list of operators who
are capable of undertaking the seismic, drilling or production responsibilities.
August hereby agrees to indemnify and hold Zone harmless from any and all
liabilities, claims, demands or suits arising as a result of any exploration
operations conducted pursuant to this paragraph.
    11.
In the event that August defaults on any of its payments with respect to the
Purchase Price to Zone, Zone will provide written notice to August of such
default. Upon receipt of such written notice, August will have fourteen (14)
days to cure the defect and rectify the situation by making the outstanding
payment of the Purchase Price that is owning to Zone. Should August fail to cure
the default within that time, August shall immediately forfeit its entire
interest in the Prospect and the Leases described herein, unless both August and
Zone agree otherwise.
    12.
In the event that August defaults on any of its payments with respect to
payments that may be due to Zone under the terms of the AMI Agreement or the
Brokerage Agreement, the terms of those agreements shall prevail.
    13.
In the event that August defaults on any of its payments with respect to the
Project Expenditures other than those referred to in paragraph 12, the
prevailing Model Form Operating Agreements between August and other partners
shall dictate remedies, unless said expenditures are owed to specifically to
Zone. Under this circumstance, Zone will provide written notice to August of
such default. Upon receipt of such written notice, August will have sixty (60)
days to cure the defect and by making the outstanding payment of the Project
Expenditure that is owed to Zone.

6

--------------------------------------------------------------------------------


14.
All notices and communications required or permitted under this Agreement shall
be in writing and shall be effective when received by mail, certified mail;,
registered mail, return receipt requested, facsimile or hand delivery as
follows:


  Zone Exploration, Inc. -and- Gary G. Broeder   Attn: John Fredlund   Attorney
at Law   115 N. Broadway, Suite 315   Transwestern I   Billings, Montana USA
59101   404 N. 31st Street   -also-   Billings, Montana USA 59101   P.O. Box
1362   Ph           (406) 255-8630   Billings, Montana USA 59103  
Fax          (406) 255-7125   Ph          (406) 259-5106   E-mail:
    ggbroeder@aol.com   Fax         (406) 259-5106       E-mail:   
zonexplore@aol.com                                       August Biomedical Corp.
-and- Stephen O’Neill   Attn: Scott Houghton   O’Neill & Co.   1014 Robson
Street   Suite 80, 1055 West Georgia   Vancouver, British Columbia   Vancouver,
British Columbia   Canada V6E 4L9   CanadaV6B 2A3   -also-   Ph          (604)
687-5792   P.O. Box 73575   Fax         (604) 687-6650   Vancouver, British
Columbia   E-Mail    son@stockslaw.com   Canada V6E 4L9  
                abo@stockslaw.com   Ph           (604) 608-3831      
Fax          (604) 608-3382       Cell         (604) 341-6051       E-mail
    sch@novus-tele.net    


15.
Until such time that Zone has been paid the full Purchase Price, Zone is
entitled to notification of and a timely copy of all press releases and other
public announcements that may be issued by August concerning the Prospect.
    16. Either party may, by written notice so delivered to the other, change
the address to which notice shall thereafter be made.

7

--------------------------------------------------------------------------------


17.
This instrument contains the entire Agreement of the parties with respect to the
transactions contemplated herein, supersedes any and all prior agreements or
understandings, written or oral, and cannot be amended except by a writing
signed by all of the parties. The parties agree to be reasonable with respect to
any amendments sought by another party.
    18.
In the event that any party is required to seek legal or equitable action to
interpret or enforce any provision of this Agreement, the prevailing party shall
be entitled to its reasonable costs and fees, including attorney fees.
    19.
This Agreement may be executed by facsimile and in any number of counterparts,
each of which shall be deemed an original instrument, but all of which together
shall constitute one and the same instrument.
    20.
The waiver of any breach or any term or condition of this Agreement shall not be
deemed to constitute a waiver of any other breach of the same or any other term
or condition of the Agreement.
    21.
Both Zone and August will bear their own costs and expenses, including the fees
of legal, accounting and other professional advisors engaged by them in
connection with the transactions contemplated by this Agreement and its
preparation.
    22.
The parties shall perform such further acts and execute such other agreements or
documents as may be reasonably necessary to carry out the intent and provisions
of the Agreement.
    23.
In addition to complying with any specific standards of conduct set forth
herein, the parties have acted and shall continue to act toward each other in
good faith in the negotiation, execution, delivery and performance of this
Agreement.
    24.
This Agreement and all transactions contemplated herein shall be interpreted in
accordance with the laws of the State of Montana and shall inure to the benefit
of, and be binding upon, the parties hereto, their respective heirs,
administrators, successors and assigns as the case may be.
    25.
Time is of the essence of this Agreement.

8

--------------------------------------------------------------------------------

               If the foregoing accurately sets forth your understanding of our
agreement, kindly sign this Agreement where indicated below, and return it to
the office of Zone no later than Friday, December 19, 2003, at 3:00 P.M.
Mountain Standard Time. Your signature and acceptance will form a binding
Agreement between us, subject only to the terms and conditions aforesaid.

 

Respectfully,

 

Zone Exploration, Inc.

By: /s/ John Fredlund .
       John Fredlund, President

       /s/ John Fredlund .
      John Fredlund

TERMS UNDERSTOOD AND AGREED TO AND THE WITHIN OFFER ACCEPTED THIS 18th DAY OF
DECEMBER , 2004.



August

By: /s/ Scott Houghton .
       Scott Houghton, President

9

--------------------------------------------------------------------------------



Exhibit “A”

               Attached to and made part of that certain Agreement for Sale and
Purchase dated December 15, 2003, between Zone Exploration, Inc. and John
Fredlund (jointly referred to herein as “Zone”), and August Biomedical Corp.
(“August”), to wit:

Oil and Gas Leases – Musselshell and Yellowstone Counties, Montana (USA)

  Lessee /       Lease Date / Land Description/   Lessors Term Length Net Acres
Recording                         North Mason Lake and Stag-Summit Prospects    
      State of Montana John Fredlund Township 10 North, Range 24 East  
(34,875-02) 12-3-2002 Section 36: All     10 years         Containing 640.0
acres, more or less.       Musselshell Co., Montana       (640.0 net acres)    
              John Fredlund, Zone Exploration, Inc. Township 9 North, Range 24
East   et ux Bess Snyder 9-1-2003 Section 2: S2     5 years Section 11: Lots
1-4, N2S2, N2       Section 12: E2, SW               Containing 1,402.46 acres,
more or less.       Musselshell Co., Montana       (105.90 net acres)          
        John Fredlund, Zone Exploration, Inc. Township 9 North, Range 25 East  
et ux Bess Snyder 9-1-2003 Section 19: Lots 1, 2, E2NW     5 years        
Containing 161.40 acres, more or less.       Musselshell Co., Montana      
(20.18 net acres)                   State of Montana John Fredlund Township 9
North, Range 25 East   (34,872-02) 12-3-2002 Section 16: All     10 years      
  Containing 640.0 acres, more or less.       Musselshell Co., Montana      
(640.0 net acres)  

1

--------------------------------------------------------------------------------

Exhibit “A” – Page 2
Agreement for Sale and Purchase
December 15, 2003

AgAmerica, FCB John Fredlund Township 9 North, Range 25 East Book 373 (FCB
01-0164) 5-10-2001 Section 9: S2 Page 707   5 years         Containing 320.0
acres, more or less.       Musselshell Co., Montana       (160.0 net acres)    
              AgAmerica, FCB John Fredlund Township 9 North, Range 25 East Book
385 (FCB 02-0161) 12-9-2002 Section 17: All Page 164   5 years        
Containing 640.0 acres, more or less.       Musselshell Co., Montana      
(320.0 net acres)                   Bryan W. Adolph, Zone Exploration, Inc.
Township 9 North, Range 25 East Book 385 et ux Kathy J. 9-15-2003 Section 7:
Lots 3, 4, E2SW, NE Page 687   7 years Section 8: W2W2       Section 15: W2    
  Section 17: W2       Section 18: NE       Section 22: SE              
Containing 1,442.08 acres, more or less.       Musselshell Co., Montana      
(1,091.95 net acres)                   USA John Fredlund Township 9 North, Range
25 East   (MTM-85136) 7-1-1996 Section 10: All     10 years Section 15: E2      
Section 22: N2NW               Containing 1,040.0 acres, more or less.      
Musselshell Co., Montana       (1,040.0 net acres)  

2

--------------------------------------------------------------------------------

Exhibit “A” – Page 3
Agreement for Sale and Purchase
December 15, 2003

USA John Fredlund Township 9 North, Range 25 East   (MTM-85137) 7-1-1996 Section
18: SE     10 years Section 19: E2       Section 20: All              
Containing 1,120.0 acres, more or less.       Musselshell Co., Montana      
(1,120.0 net acres)                   USA John Fredlund Township 9 North, Range
25 East   (MTM-85370) 7-1-1996 Section 22: NE, S2NW     10 years        
Containing 240.0 acres, more or less.       Musselshell Co., Montana      
(240.0 net acres)                   USA John Fredlund Township 9 North, Range 25
East   (MTM-85545) 9-1-1996 Section 22: SW     10 years         Containing 160.0
acres, more or less.       Musselshell Co., Montana       (160.0 net acres)    
                      Conoco Prospect               State of Montana John
Fredlund Township 9 North, Range 25 East   (34,873-02) 12-3-2002 Section 36: All
    10 years         Containing 640.0 acres, more or less.       Musselshell
Co., Montana       (640.0 net acres)  

3

--------------------------------------------------------------------------------

Exhibit “A” – Page 4
Agreement for Sale and Purchase
December 15, 2003

Gage Dome Prospect               USA John Fredlund Township 9 North, Range 26
East   (MTM-85735) 11-1-1996 Section 8: SE     10 years Section 14: SESE      
Section 18: Lots 1, 2               Containing 282.89 acres, more or less.      
Musselshell Co., Montana       (282.89 net acres)                   USA John
Fredlund Township 9 North, Range 26 East   (MTM-84837) 2-1-1996 Section 21: All
    10 years         Containing 640.0 acres, more or less.       Musselshell
Co., Montana       (640.0 net acres)                   Delphia Prospect        
      State of Montana John Fredlund Township 9 North, Range 27 East  
(34,874-02) 12-3-2002 Section 36: All, excpt RR r/w     10 years        
Containing 613.50 acres, more or less.       Musselshell Co., Montana      
(613.50 net acres)                   USA John Fredlund Township 9 North, Range
27 East   (MTM-85736) 11-1-1996 Section 21: E2     10 years Section 22: SWNE,
S2NW, SW               Containing 600.0 acres, more or less.       Musselshell
Co., Montana       (600.0 net acres)  

4

--------------------------------------------------------------------------------

Exhibit “A” – Page 5
Agreement for Sale and Purchase
December 15, 2003

Hawk Creek Prospect               John Fredlund, Zone Exploration, Inc. Township
8 North, Range 29 East   et ux Bess Snyder 9-1-2003 Section 2: Lots 13-20     5
years         Township 8 North, Range 30 East       Section 6: Lots 4, 5, 12,
13, 20, 21,       25, 26, E2SW, W2SE, NESE       Section 18: Lots 1-4, E2W2, E2
              Containing 1,429.81 acres, more or less.       Musselshell Co.,
Montana       (89.91 net acres)                           Wolf Springs Prospect
              Charles Ruthern Horton, Reger Oil, Inc. Township 7 North, Range 32
East Doc. No. aka Charles R. Horton 6-22-2000 Section 19: Lots 2-4, SENW, S2NE,
3096057 aka Charley R. Horton 5 years E2SW, SE       Section 30: E2            
  Containing 800.0 acres, more or less.       Yellowstone Co., Montana      
(152.0 net acres)                           Charles Rockwood Horton, Reger Oil,
Inc. Township 7 North, Range 32 East Doc. No. aka Charles Rocky Horton 8-3-2000
Section 19: Lots 2-4, SENW, S2NE, 3264951   5 years E2SW, SE       Section 30:
E2               Containing 800.0 acres, more or less.       Yellowstone Co.,
Montana       (48.0 net acres)  

5

--------------------------------------------------------------------------------

Exhibit “A” – Page 6
Agreement for Sale and Purchase
December 15, 2003

Jeffrey D. Horton, Reger Oil, Inc. Township 7 North, Range 32 East Doc. No.
Personal Representative 7-24-2000 Section 19: Lots 2-4, SENW, S2NE, 3264952 of
the Estate of 5 years E2SW, SE   Roland Dean Horton,   Section 30: E2   deceased
          Containing 800.0 acres, more or less.       Yellowstone Co., Montana  
    (184.0 net acres)                                                     Gross
Leasehold Acres: 12,972.14     Net Leasehold Acres: 9,268.32  

6

--------------------------------------------------------------------------------



Exhibit “B”

Agreement for Area of Mutual Interest

               Attached to and made part of that certain Agreement for Sale and
Purchase dated December 15, 2003, between Zone Exploration, Inc. and John
Fredlund (jointly referred to herein as “Zone”), and August Biomedical Corp.
(“August”), to wit:

All lands located in Musselshell and Yellowstone Counties, Montana (USA)

  The Area of Mutual Interest is defined as the following lands:        
Township 10 North, Range 24 East Sections 25-27, 34-35   Township 10 North,
Range 25 East Sections 29-32         Township 9 North, Range 24 East Sections
1-3, 10-15   Township 9 North, Range 25 East Sections 1-27, 34-36   Township 9
North, Range 26 East Sections 7-36   Township 9 North, Range 27 East Sections
19-36   Township 9 North, Range 28 East Sections 19, 30, 31   Township 9 North,
Range 29 East Sections 34-36   Township 9 North, Range 30 East Sections 31-33  
      Township 8 North, Range 25 East Sections 1, 12, 13   Township 8 North,
Range 26 East Sections 1-18   Township 8 North, Range 27 East Sections 1-6  
Township 8 North, Range 28 East Section 6   Township 8 North, Range 29 East
Sections 1-3, 10-15, 22-27, 34-36   Township 8 North, Range 30 East Sections
4-9, 16-21, 28-33   Township 8 North, Range 31 East Sections 31-36   Township 8
North, Range 32 East Sections 31-34         Township 7 North, Range 31 East
Sections 1-14, 23-26, 35, 36   Township 7 North, Range 32 East Sections 3-10,
15-22, 27-34         Township 6 North, Range 31 East Sections 1, 2   Township 6
North, Range 32 East Sections 3-6

For the certain terms and conditions of this AMI, refer to page 2 of Exhibit
“B.”

--------------------------------------------------------------------------------

Exhibit “B” – Page 2
Agreement for Purchase and Sale
December 15, 2003

Area of Mutual Interest Terms:

1.                Length of Term. The term of this AMI Agreement shall extend
for five (5) years from December 15, 2003, and shall govern the subsequent
acquisition of oil and gas leases and other oil and gas properties, including
producing oil and gas wells, within the defined geographical area described
herein.

2.                Subsequent Leases acquired by Zone. If Zone acquires any
subsequent oil and gas leases or other oil and gas properties within the AMI,
Zone shall, within 90 days, offer August a 100% interest in these leases or
properties. August shall have 45 days to elect to acquire said leases at a cost
of $20.00 –U.S. per net mineral acre. Zone shall reserve an Overriding Royalty
equal to the lesser interest of either a three percent (3%) Overriding Royalty
or the difference between the existing lease burdens and an 80% Net Revenue
Interest (NRI). [100% - existing lease burdens (landowners’ royalty +
pre-existing overrides) = Net Revenue Interest (NRI)]. However, under no
circumstances shall the Overriding Royalty to be reserved by Zone be less than
one percent (1%).

3               . Subsequent Leases acquired by August. In the event that August
acquires any oil and gas leases or other properties within the AMI, August
shall, within 90 days or within a mutually agreeable time, assign to Zone an
Overriding Royalty equal to the lesser interest of either a three percent (3%)
Overriding Royalty or the difference between the existing lease burdens and an
80% NRI. However, under no circumstances shall the Overriding Royalty to be
assigned to Zone be less than one percent (1%).

4.                In the Event of Default on Payment of Purchase Price. In the
event that August acquires any leases or properties with the AMI before the
Purchase Price for the Prospect has been paid in full and August owns 100% of
the record title interest in the Prospect and the Leases, as defined under the
terms of the Agreement to which this Exhibit is attached, and August elects not
to participate in the Prospect or defaults on the Purchase Price payments and
forfeits its interest in the Prospect, August shall offer all of these
subsequently acquires leases or properties to Zone “at cost.” Within 90 days of
forfeiture, August shall offer these leases to Zone, and Zone shall have 45 days
to elect to acquire any or all of those leases or properties, and shall tender
payment to August. August shall then make an assignment of 100% of its interest
in said leases or properties to Zone, and the leases shall not be burdened with
any overrides. If Zone elects not to acquire said leases or properties, August
shall own said leases or properties with no further obligations to Zone
regarding those leases or properties.

5.                Less than Full Mineral Interest. If any subsequently acquired
oil and gas lease constitutes less than a full 100% mineral interest lease, the
overrides reserved or conveyed shall be proportionately reduced with respect to
the actual interest leased.

6.                Successors and Assigns. This AMI shall apply to the heirs,
successors and assigns of both parties.

--------------------------------------------------------------------------------



Exhibit “C”

Brokerage Agreement for Acquiring Subsequent Leases and Properties

               Attached to and made part of that certain Agreement for Sale and
Purchase dated December 15, 2003, between Zone Exploration, Inc. and John
Fredlund (jointly referred to herein as “Zone”), and August Biomedical Corp.
(“August”), to wit:

               NOTWITHSTANDING ANYTHING CONTAINED IN THE AGREEMENT FOR SALE AND
PURCHASE TO THE CONTRARY,

               Zone and August agree to the following:

  1.

This Brokerage Agreement addresses the future work that will be conducted
pursuant to the goals of the Horizontal Amsden Play (“project”). The work will
involve labor directed at acquiring additional oil and gas lease acreage and
other related properties, and all of the labor associated therewith, in a
professional and an organized fashion. All future work done by Zone on the
project will be done with the prior consent and at the direction of the August.
          2.
The project area is defined as the area described in the larger Agreement for
Sale and Purchase and the related Exhibits.
          3.
The work required of Zone is the research and compilation of mineral ownership
title, surface title, oil and gas leasing, property acquisitions, well site and
access permitting, damage settlements and other germane land functions required
to properly assemble a leasehold position suitable for drilling wells, and to
facilitate the appropriate land-related issues associated with the drilling and
development programs.
        4. Compensation to Zone is as follows:             a) $350 per day for
work on the project.             b)
Reimbursement for 100% of applicable expenses in the field, including motels,
meals, copy work, mailing, reasonable telephone charges and the like.
            c)
Mileage allowance of .40/mile
            d)
100% cost reimbursement for sub-brokers (hired and managed by Zone) of up to
$350 per day per man plus applicable expenses


--------------------------------------------------------------------------------

Exhibit “C” – Page 2
Agreement for Sale and Purchase
December 15, 2003

    e) The cash difference between the actual cost of acquired oil and gas
leases and $20.00 per net acre. Zone and August agree that August shall pay
$20.00 per net acre to Zone for all oil and gas leases acquired throughout the
project area. In the event that the actual cost of an oil and gas lease or
another related property is more than $20.00 per net acre, August shall have the
right to acquire said lease or property “at cost” with no additional
compensation to Zone.           4. That August shall have the right, following
reasonable notice, to audit the documentation and the cost and expense records
of Zone specifically regarding the subject project.           Zone agrees to the
following:           1.
To serve as the lead broker for field land services for the project.
          2.
With prior consent of August, to hire experienced and dependable sub-brokers
(landmen) to assist with the expedition of the project.
          3.
To focus work efforts according to the priorities set by August, and to deliver
to August all mineral and ownership and leasehold reports, executed leases,
contracts, agreements, easements and executed permits and the relevant paperwork
involving damage settlements in a timely and expeditious manner.
          4.
To research title records for fee, state and federal ownerships and to render
proper reports on the same. On the freehold title, to research the county
records from the “patent to the present,” and render landman’s “Mineral
Ownership and Leasehold Reports” based on the ownership of freehold oil and gas
rights.
          5.
To acquire leases and other related properties, and easements, permits and
damage settlements according to terms set by August, and solely for the benefit
of August or any other entity specified by August. At August’s choice, leases,
permits and easements may be acquired in either the name of “August” or in the
name of “Zone Exploration, Inc.” Any leases acquired by Zone in the prospect
area shall be for the benefit of August, subject to the specific terms and
restrictions defined in this larger Agreement.
          6.
To assign “all right, title and interest” in any leases, contracts, permits or
easements acquired, pursuant to clause #5 previous, to August in a timely
fashion, when requested by August.
          7.
To adhere to the Landman’s “Code of Ethics,” as stated by the American
Association of Professional Landmen (copy attached).


--------------------------------------------------------------------------------

Exhibit “C” – Page 3
Agreement for Sale and Purchase
December 15, 2003

  August agrees to the following:         1.
To provide reasonable and ethical guidelines for the work required.
        2.
To pay all invoices in a timely fashion, buy no longer than thirty (30) days
following receipt of any invoice.

               This Brokerage Agreement is non-exclusive and does not prohibit
August from hiring other people or corporations to do similar work within the
project area under separate arrangements.

               AGREED TO by the undersigned and effective as of December 15,
2003.

     Zone Exploration, Inc     August Biomedical Corp.                     By:
            /s/ John Fredlund   By:             /s/ Scott Houghton   John
Fredlund, President     Scott Houghton, President                     By:
            /s/ John Fredlund         John Fredlund, President      


--------------------------------------------------------------------------------